    Case
     Case0:20-cv-62292-RS
          0:20-cv-62292-RS Document
                            Document20-2
                                     27 Entered
                                         Enteredon
                                                 onFLSD
                                                    FLSDDocket
                                                         Docket05/06/2021
                                                                04/13/2021 Page
                                                                            Page11ofof21

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Florida
                                                                            __________

              CENTRE DE RECHERCHE                                     )
              MÉDICO DENTAIRE AM INC.                                 )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 0:20-cv-62292-RS
                                                                      )
                  DSD USA, LLC.,                                      )
              DSD APPLICATIONS, LLC,
                                                                      )
            DSD PLANNING CENTER S.L.,
             DSD VIRTUAL LAB, S.L., and                               )
        DIGITAL SMILE DESIGN CONSULTORIA                              )
                     Defendant(s) LTDA
               ODONTOLÓGICA                                           )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           DSD APPLICATIONS, LLC
                                           c/o A Registered Agent, Inc.
                                           8 The Green, Suite A,
                                           Dover, Delaware 19901



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Anne Reilly Flanigan
                                           Weiss Serota Helfman Cole & Bierman, P.L.
                                           200 E. Broward Blvd. Suite 1900
                                           Fort Lauderdale, Florida 33301


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             04/13/2021
                                                                                           Signature of Clerk or Deputy Clerk
                                                                                                                s/ Esperanza Buchhorst
Case 0:20-cv-62292-RS Document 27 Entered on FLSD Docket 05/06/2021 Page 2 of 2
